 SENCORE, INC.113Sencore,Inc. and InternationaltricalWorkers Local UnionCase 18-CA-4444Brotherhood of Elec-was told that Highstrom was one of the two unionNo. 426, AFL-CIO."ringleaders." About a week before Christmas 1974,March19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND PENELLOOn September 11, 1975, Administrative Law JudgePeter E. Donnelly issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge 2 andto adopt his recommended Order.Unlike the Chairman, we agree with the Adminis-trative Law Judge, essentially for the reasons givenby him, that Respondent discharged Highstrom inviolation of Section 8(a)(3) of the Act.Highstrom was one of the four most active unionadherents in the 1974 preelection campaign. Whenrenewed organizational activities began in January1975, James Stalzer, who was then a line foremanand conceded supervisor, overheard conversationsamongline production employees about it. Duringthe first and second weeks of January 1975 he unlaw-fully interrogated certain employees in this regard.Both Stalzer and Roger Swier, chief analyzer and aconceded supervisor, showed a lively interest in therenewed organizational effort. Kevin Lucas, anotherline foreman, testified that shortly after he was em-ployed on November 4, 1974,Stalzerand Swier toldhim how they had squelched the last union effort. Ina conversation with them in early December, Lucas'The Respondenthas excepted to certaincredibilityfindingsmade by theAdministrative Law Judge.It is the Board's establishedpolicynot to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.2The AdministrativeLaw Judgefound that employee PhyllisSwier wasactive inthe Union's renewed organizational activitiesin January 1975. Weagree with Respondent's contentionthat the recordfailsto support thisfinding,as it shows only that Swier was active during theUnion's 1974campaign.This discrepancy,however,does not alter our agreementwith theAdministrativeLaw Judge's finding that Swier's dischargewas motivated byher protected concerted activities and, therefore,was violative of Sec.8(axl) of the Act.Stalzer informed Lucas that there was union activityon the line and that they should stay on the line andtry to pick up anything they could hear. At this timeStalzer, in discussing Highstrom's need for surgery,said that he hoped she would ask for a leave of ab-sence which would be denied, and that this wouldforce her to quit without the need to fire her andcause a ruckus among the employees. Also, in earlyJanuary 1975, R. Herbert Bowden, Respondent'spresident, Swier, Stalzer, and Lucas were discussingthe Union at which time Bowden stated, in relevantpart, "if we have any troublemakers, let's get rid ofthem."In our opinion, the foregoing effectively contro-verts the Chairman's assertion that there is no evi-dence that management suspected Highstrom ofbeing active in the campaign. Indeed, we completelyagree with the Administrative Law Judge that, basedon the evidence, it is apparent that Respondent wasanxious about the January 1975 organizationalthreat; that it intended to rid itself of "troublemak-ers;" and, that taken in context, the "troublemaker"reference encompassed union activists, which cer-tainly included Highstrom.Nor can we agree with our colleague that there isno evidence that Respondent retaliated against theUnion's supporters. For, we regard the discharge ofhalf-two 3 of the four-of the most active union ad-herents as the severest kind of reprisal.Finally, with respect to the warnings which High-strom received, we note that three of the four givento her involved leaving the line without permission.According to the credited testimony, the selling ofmerchandise on company time and property involv-ing temporary removal from an employee's work sta-tion was a common practice among the employees.In fact, Roger Swier had sold jewelry to supervisorsand production line employees on company time.The incident which led to Highstrom's discharge washer leaving the line for a very few minutes to pay anemployee for some eggs the employee had purchasedfor Highstrom. The company rule, pursuant to whichHighstrom was allegedly discharged, did not itselfmake discharge mandatory. As noted by the Admin-istrative Law Judge, the infraction, a 2- or 3-minutedeparture from the employee's work station, was notonly inconsequential, but apparently rather a com-mon practice among employees and supervisors.Our dissenting colleague asserts that employeeswho left the line "consistently" did so after request-ing and receiving permission. To the extent this im-3Highstrom and Phyllis Swier who is married to Roger Swier's first cous-in.223 NLRB No. 16 114DECISIONSOF NATIONALLABOR RELATIONS BOARDplies that Highstrom was the only employee who de-parted from the line without permission, we do notunderstand the record to support such an assertion.Moreover, and apart from any disparate applica-tion of the rule, we agree with the AdministrativeLaw Judge that the egg purchase incident which ledto Highstrom's discharge was a pretext to conceal thereal and illegal motivation for her termination. Thus,when viewed in the context of Respondent's anti-union animus, its discharge of an employee with over5 years of apparently satisfactory service who wasconsidered by Respondent to be a most active unionadherent, and Respondent's anxiety to rid itself of"troublemakers" or union activists such as High-strom, the Administrative Law Judge's conclusion isinescapable that Highstrom was discharged not forany infraction of company rules, but because of heractivity on behalf of the Charging Party.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Sencore, Inc., SiouxFalls, South Dakota, its officers, agents, successors,and assigns, shall take the action set forth in the saidrecommended Order, except that the attached noticeis substituted for the Administrative Law Judge's no-tice.CHAIRMAN MURPHY, concurring in part and dissent-ing in part:I agree with my colleagues' findings that Respon-dent violated Section 8(a)(1) of the Act by discharg-ing Phyllis Swier and by engaging in other conductwhich interfered with, restrained, and coerced em-ployees in the exercise of rights guaranteed them inSection 7 of the Act.Idisagree,however, with theirfinding that Respondent violated Section 8(a)(3) ofthe Act by discharging Arlene Highstrom.The Administrative Law Judge found, and my col-leagues agree, that Highstrom was fired on January20, 1975, because of her union activities, and thatRespondent's assertion that she was fired pursuant toitswritten "warning slips" rule was seized upon as apretext.To support this conclusion, my colleaguesrely upon Respondent's "antiunion animus" and itsexpressed desire to be rid of Highstrom, coupled withtheir finding that Respondent's "warning slips" poli-cy, which provided for a discharge of an employeeupon receiving the third warning for misconduct, wasdisparately applied to Highstrom. In addition, theyagree with the Administrative Law Judge's judgmentthat Highstrom's unexcused absence from her workstation for 3 or 4 minutes was "not only inconse-quential, but apparently rather a common practiceamong employees and supervisors."Although Respondent may well have harboredunion animus and even expressed a desire to be ridof Highstrom, I perceive no basis in the record forfinding that it acted upon that animus and desire indischarging Highstrom. For there is no evidence thatthe "warning slips" policy was disparately applied.Nor is there evidence that Highstrom was involved inthe renewed union activities in January 1975, or thatRespondent suspected her of being involved in suchactivities.Respondent maintains certain written work rulesgoverning the employees' conduct. Among these isthe following:WARNING SLIPS: Should it be necessary to issuewarnings to an employee for basic misconduct,the first warning will be verbal, (and a noteplaced in the personnel file) and the second inwriting and the third warning will also be inwriting but will usually be accompanied by adismissal notice.The record shows, as Highstrom admitted, thatHighstrom had received four warnings, not three, asfound by the Administrative Law Judge. The firstwarning was given her on July 8, 1974, for leavingthe line without permission; the second, on August12,was for the same offense and resulted in a notebeing placed in her personnel file which also madereference to the prior oral warning; her third warn-ing, in the fall of 1974, was in writing and repri-manded her for poor workmanship; and, finally, herfourth warning, also in writing, came on January 20,1975,when she again left her work station withoutpermission. This last warning was accompanied by adismissal notice.Contrary to the Administrative Law Judge's find-ing which my colleagues adopt, there is no evidencethatRespondent disparately applied the "warningslips" rule to get rid of Highstrom. The fact that em-ployee Phyllis Swier was discharged without anywarning affords no basis for finding disparate appli-cation of the rule as to Highstrom. This is so becauseSwierwasallegedlydischargedforviolatingRespondent's rule against "disloyalty" or talkingagainst the Company for which an employee may bedischarged forthwith,4 rather than a work rule as inHighstrom's case. Nor does Krumback's discharge,upon receiving her third warning, suggest disparate4We have found,in agreementwith the Administrative Law Judge, thatSwier's so-called"disloyalty" or talking againstthe Companyconstitutedprotected concerted activity and that her discharge,therefore, violated Sec.g(aXI) of the Act. SENCORE, INC.115application of the rule. Indeed,it suggestsjust theopposite conclusion. Although Krumback was alsoknown to Respondentas anactive supporter in theUnion's 1974organizingcampaign, her dischargeupon receiving a third warning on January 14, 1975,was not found unlawful.In support of his finding that it is "apparentlyrather a common practice" for employees andsupervisors to leave their work stations, the Adminis-trative Law Judgeseems tohave relied on employeePhyllis Swier's testimony on redirect examination.She testified that she hadseenSupervisor RogerSwier sell jewelry "to supervisors and to line work-ers" during "working hours;" that a metal shop em-ployee once approached her on the line for paymentof theater tickets she had bought from him; and, thaton the day before the hearing she was handed $3 byan unidentified person for a plaque she (Swier) hadbrought to work that morning. Nothing in the fore-going testimonysuggeststhat it was "common prac-tice" for production line workers to leave the line forpersonalbusiness.Nor is there any evidence that su-pervisors were aware of the two commercial trans-actions inwhich Swier participated. The fact that Su-pervisorRoger Swier may have sold jewelry toemployees on the line at mostsuggestseither thatsupervisors and employees enjoy different privilegesor that one supervisor may have violated the rulewithout Respondent's knowledge absent a showingof such knowledge. It does not establish that employ-ees wereallowed to move freely from line to line onpersonal businessduring their working times. To thecontrary, General Counsel'switness,Donna Foster,testified that whenever she was questioned by a su-pervisor about leaving her work station to talk withother employees, she always told the supervisor thather missionwas work related. Thus, Foster's testimo-ny fails to show that Respondent condoned employ-ees' leavingthe line for personal business.The Administrative Law Judge and my colleaguesalso find that Highstrom's unexcused absence of 3 to4 minutes to pay another employee for some eggs she(Highstrom) had bought is "inconsequential." I can-not agreewith that conclusion, particularly since theincident also interrupted the work of another lineemployee. Thus, the work of two employees was in-terrupted for a total of 6 to 8minutes.More impor-tantly, however, by this finding the Board is substi-tutingits businessjudgment for that of the Employerin determining how best to run a plant and to main-tain production efficiency and employee discipline,and this the Board may not do. All we are statutorilyempowered to do is determine whether, on the basisof all the relevant evidence, a discharge was discrimi-natorily motivated.' In that connection, we may lookto see whether punishment is evenly meted out to allemployees alike, but not whether the punishment isjust or unduly harsh .6Finally, it is well settled that the mere facts that anemployee is, or has been, a strong union advocatecannot serve to insulate that employee from disci-pline for violating the employer's lawful work rules .7Although Highstrom was known as one of the mostardent supporters of the Union in its 1974 organizingcampaign, there is not a scintilla of evidence that shewas even involved in the 1975 campaign which beganin January. Nor is there evidence that Respondentsuspected her of being involved in the renewed orga-nizing efforts, unless it were found that her prior ac-tivity alone, without more, made her susceptible tosuch suspicion. I am unwilling to make such finding.In sum,while I agree that Respondent harboredunion animus as evidenced by its conduct which wehave found unlawful under Section 8(a)(1) of theAct, and while I also accept the Administrative LawJudge's finding that Supervisor Stalzer, in a conver-sation with Supervisor Lucas, expressed a desire tobe rid of Highstrom, I cannot find on the record be-fore us that Respondent acted upon that animus anddesire when it fired Highstrom on January 20.8 Ac-cordingly, I would dismiss the complaint'sallega-tions with respect to Highstrom's discharge.5Star-News Newspapers, Inc.,183 NLRB 1003, 1005 (1970);Banner Bis-cuitCompany v. N.L.R.B.,356 F.2d 765, 770-771 (C.A.8, 1966).6 p. G. Berland Paint City, Inc.,199 NLRB 927, 927-928 (1972), enfd. 478F.2d 1405 (C.A. 7, 1973), cert. denied 414 U.S. 856 (1973);Star-News News-papers,Inc., supra.Tennessee Plastics, Inc.,203 NLRB 1 (1973), enfd. 488 F.2d 535 (C.A. 6,1973);.N. L. R. B. v. Ogle Protection Service, Inc., and James L. Ogle,375 F.2d497, 505 and cases cited(C.A. 6, 1967),cert. denied 399 U.S. 843(1967).s P.G. Berland Paint City, Inc., supra.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge our employees there-by discriminating in regard to their hire and ten-ure of employment in order to discourage mem-bershipinInternationalBrotherhoodofElectricalWorkers Local Union No. 426, AFL-CIO, or any other labor organization.WE WILL NOT discharge our employees therebydiscriminating in regard' to their hire and tenureof employment to discourage their engaging inprotected concerted activity.WE WILL NOT interrogate, intimidate, or coerceour employees in order to discourage member- 116DECISIONSOF NATIONAL LABOR RELATIONS BOARDship in and activities on behalf of InternationalBrotherhood of Electrical Workers Local UnionNo. 426, AFL-CIO,or any other labor organi-zation.WE WILL NOT in any other manner interferewith,restrain,or coerce our employees in theexercise of their rights guaranteed in Section 7of the National Labor Relations Act, as amend-ed.WE WILL make Phyllis Swier and Arlene High-strom whole for any lossof pay theymay havesuffered as a result of our discrimination prac-ticed against them,and we will reinstate them totheir former jobs or,if they no longer exist, tosubstantially equivalent ones.All our employees are free to become,remain, orrefrain from becoming or remaining members of theabove-named or any other labor organization.SENCORE, INC.DECISIONSTATEMENT OF THE CASEPETER E.DONNEILY,Administrative Law Judge: Theoriginal charge hereinwas filed byInternational Brother-hood of Electrical Workers LocalUnion No. 426, AFL-CIO, herein called ChargingParty or Union, on January22, 1975.A complaint was issuedby the GeneralCounselof the NationalLaborRelations Board onMarch 28, 1975,and amendments to the complaint were issuedon April 11and 30,1975,alleging violations of Sections 8(a)(1) and (3)of theAct bydischarging employees BettyKrumback,Phyllis Swier, and Arlene Highstrom, and engaging in cer-tain other misconduct in violation of Section 8(axl) of theAct asdetailed herein.Answers thereto weretimely filedby Sencore,Inc., hereinaftercalledRespondent or Em-ployer.Pursuant to notice,the hearing was held before theAdministrative Law Judge at Sioux Falls, South Dakota,on May 22 and23, 1975.Briefs have beentimely filed byRespondent and GeneralCounsel which have been dulyconsidered.FINDINGS OF FACT1.EMPLOYER'S BUSINESSRespondent is a Delawarecorporationwith itsprincipaloffice and place of business in Sioux Falls,SouthDakota,where it is engaged in the manufacture of electronic testequipment.During the past calendaryear,Respondentpurchased goods and materials valued in excess of $50,000which were transported to its South Dakotafacility directlyfrom points located outside the Stateof South Dakota.During the same period Respondent sold andshippedgoods valued in excess of $50,000 from its Sioux Falls,South Dakota,facility, directlyto points located outsidethe State of South Dakota.The complaint alleges, the an-swer admits,and I findthat the Employeris anemployerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.11.LABORORGANIZATIONThe complaintalleges,Respondent in its answer admits,and I findthat the Unionis a labor organization within themeaningof Section 2(5) of the Act.Ill.ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges thatBettyKrumback, PhyllisSwier,and Arlene Highstrom were dischargedbecause oftheirunionactivity. Further, the complaint sets forth spe-cific allegations of Section8(aXl) includingcoercive re-marks and unlawful interrogation engagedin by superviso-ry employees of the Respondent.A. BackgroundThe Union's original organizational effort began in earlyJanuary1974.1 Several union meetings were held and at-tended by employees of the Respondent, including Swier,Krumback,and Highstrom.An election petition was filedon January 18, 1974,and an election was conducted by theNational Labor Relations Board on March 5, 1974. A re-vised tallyof ballots issuedApril 26, 1974, disclosing thatthe Union lost the election. No objections to the electionwere filed.B. Supervisory IssuesRespondent in its answer denied all the supervisory alle-gations of the complaint.However,at the hearing,certainstipulations were reached as to the supervisory status of thefollowing individuals and certain evidence adduced as tothe supervisory status of others.1.Barry BuddiThe parties stipulated that Buddi has been a supervisorat all times materialto the complaintherein.2. James Stalzer and Roger SwierThe parties stipulated that Production Foreman JamesStalzer has been a supervisor since January 17, 1975, andthatRoger Swier, chief analyzer, has been a supervisorsince August5, 1974.General Counsel sought to establishtheir supervisory status prior to those dates.Stalzer testi-fied that prior to becoming production foreman on Janu-ary 17, 1975,he had been a line foreman for almost 2 years.He states that his duties included responsibility for thequality and efficiency of a production line. The productionlines operated with anywhere from 20 to 50 employees.1As noted above,the original charge herein was filed onJanuary 22,1975. Pursuant to Sec. 10(b) of the Act,no findings of unfairlabor practicesare basedon employermisconduct occurring more than6 months prior toJanuary 22, 1975. SENCORE, INC.117Stalzer had the authority to make and change the job as-signments of employees on the line. Stalzer could also issueverbalwarningsto employees with written notations there-of placed in their personnel folders.He also evaluated, re-viewed, and rated, in writing, the work performance of pro-duction employees. Stalzer also had keys to the plant andhad the authority to open it in the morning. In these cir-cumstances I conclude that Stalzer is a supervisor withinthe meaning of Section2(11) of the Act.Withrespect to Swier, the parties stipulated that he hasbeen a supervisorsinceAugust 5, 1974. Swier testified thathe became head technician in or about January 1974, untilhe became production manager on August 5, 1974. Ashead technician it was his responsibility to assist line fore-men in the supervision of production lines.He issued disci-plinary warning notices to employees and, like the lineforemen,graded their work performances.In addition,Swier had the authority to make work assignments to em-ployees. I conclude that Swier exercised sufficient indiciaof supervisory authority to establish statutory supervisorystatus sinceJanuary 1974.3. Paul WollmuthThe parties stipulatedthatWollmuth was a supervisor atall times material to the complaint until his departure fromthe employ of the Respondentin April 1974.4.R. Herbert Bowden and JamesAhrendt 2Bowden is presidentand Ahrendtis office manager andtreasurer of the Respondent.The parties stipulated thatbothwere supervisors at all times relevant tothe com-plaint.5.Esther BowdenThe parties stipulated that she is a stockholder, officer,and director of the Employer. The evidence shows, andRespondentin itsbrief concedes, that her approval wasessentialto a job applicant's employment and thus she ef-fectively controlled hiring at the plant. In these circum-stances,I conclude that Bowden was at all times materialherein a supervisor within the meaning of Section 2(11) ofthe Act.6.Kevin LucasLucas was hired on March 4, 1974, as a line foreman.His responsibility included periodic written job perfor-manceevaluations of production employees, the authoritytomake jobassignmentsand to change job assignments.He waspromoted to head production foreman on January4, 1975, and discharged on January 17, 1975. On these factsI conclude that Lucas was a supervisor within the meaningof Section 2(11) of the Act during his entire employmentwith the Respondent.C. Section 8(a)(1) Allegations 3In late November 1974, Mary Thesenvitz, one of theoriginal and principal union adherents, quit her employ-ment with the Respondent. During the exit interview, ac-cording to Thesenvitz, she inquired about the possibility ofbeing rehired, whereupon Swier:... laughed a little bit and he said, "Well, Mary, asfar as I'm concerned your record is good, I have noobjections, I'd hire you back but you know what it'slike up front." I asked him `What do you mean,' andhe said, "Well, you know after all this union activityand stuff I don't think that I would advise asking foryour job back."Swier conceded that he called Thesenvitz in for an exitinterview and that she asked if she could be rehired. How-ever, Swier denies making any reference to her union activ-ity, telling her that she had a good work record and that hewould recommend her being rehired. In view of the factthat Thesenvitz was among the initiators of the union ef-fort, a fact known to Swier since he attended union meet-ings himself, such a response is not improbable. On bal-ance, and in view of the general credibility factors notedearlier, I am persuaded that Thesenvitz' version is the morecredible and that by discouraging Thesenvitz from reap-plying for employment with the Respondent because of herprior union activity, Respondent violated Section 8(a)(1) ofthe Act.Donna Foster, an employee in the packer classification,testified that on Friday, either January 10 or 17, 1975, Bud-di approached her while she was working on a productionline and asked her if there had been a union meeting theprior night. Foster denied this saying, ". . . I said no, notthat I know of and if there had been I hadn't been invited."Buddi asked her if she was sure of this and Foster repliedthat she was. On the following Monday morning, againwhile she was working on the production line, Buddi ap-proached her again. Foster states:Iwas still working on the line, he came up and heasked me if I remembered what we were talking abouton Friday and I said "No", and then he said, under hisbreath, "Union," and Isaid,"Oh, yes." Then he said,"Are you sure that there wasn't a meeting," and I said,"Yes", and I asked him where he was getting his infor-mation, up front, and he said, no, that it came fromthe line. Then I said, that if there was any union activi-ty again I would have nothing to do with it. He said,"I hope not "Buddi concedes some interrogation. He testified, "I askedDonna Foster, I told her that I had heard the Union had a3 There is conflicting testimony regarding many allegations of the com-plaint.In resolving these conflicts, I have credited all the relevant testimonyof some witnesses and parts of relevant testimony of others and in so doingIhave taken into consideration, where appropriate,the apparent interests ofthe witnesses;the inherent probabilities; the probabilities in light of otherevents; corroboration or lack of it;the consistencies or inconsistencies with-in the testimony of each witness and between the testimony of each and thatof other witnesses with similar apparent interests. Testimony in contradic-tion to that upon which my factual findings are based has been carefully2Ahrendt's name appears as corrected by amendment at the hearing.considered but discredited. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting and an effort to get cards signed.She informed methat she hadn'theard anything aboutit,and I mentionedto herthat the only reason I wanted toknow was to pre-pare a defensefor the company ifitwas happening again,and that was the extentof that conversation.I asked Bon-nieMundhenke the same thingand the conversation wasthe same."Despite Buddi's denial of any interrogation asto their own individualparticipation in union activity, Iconclude that such interrogationof individual employeesconducted in this fashion is coercive.James Stalzer testifiedthatsometimeduring the first orsecond weekin January 1975 he didspeakto some employ-ees concerningthe Union's organizationaleffort.He testi-fied "Idid talk to a couple of employees,asking them iftheywere aware that there was a union organizingattempton the way,whethertheywere signingcards or holdingmeetings,that would have been the extentof my question-ing." It appears that theseinquiries were motivated by con-versations Stalzer had overheard among production em-ployeeswhich led himtobelievethatanotherorganizational effort wasunderway. The evidencedisclosesno sufficient legal justificationfor such employee interro-gations and I concludethatRespondentthereby violatedSection 8(axl) of the Act.With respectto the allegationsof discrimination to pre-hire interviews,Lucastestifiedthat afterhaving beenscreened and examinedby EstherBowden, job applicantswere referred to him for further interview.Thiswas afterLucas had been promotedto head productionforeman onJanuary 4, 1975, and priorto his own termination on Janu-ary 17, 1975. Lucastestifiedthatin some three instancesthat he could recall, he wasasked byBowden tocheck outthe job applicants to determine the union sentiments of theapplicant and the applicant's spouse.Lucas states, "I wasinterviewing these peopleand through the course of theinterviewIwould try and touch upon, if I was asked to,their union or nonunionaffiliationsand from thisdiscus-sion with them I would determine whetheror not they wereaffiliated with the union."He concedes he made no deter-mination thatany of the threeapplicantshad prounionsentiments.Esther Bowden denies ever havinginterrogated job ap-plicants concerning either their union sentiments or theunion sentiments of their husbands.She also denies everhaving instructedLucastomakesuchinquiries.EstherBowden states thatno job applicantwas everrejected be-cause of the union sentiments of either themselvesor theirspouses. It is conceded that allthe jobapplicantsreferredto him for interviewby Bowdenwere in facthired. BettyStrum,one of thethree applicantsin issue, testified thatshe cannot recall Lucas asking herany more about herhusband than where he worked.She states that she was notquestioned about the union sentimentsof either her hus-band or herself. In these circumstances,it is my conclusionthat the allegations of misconductduring preemploymentinterviews have not been established.The facts do not es-tablish andin fact contradict the allegationof the com-plaint that Respondent refusedto hire applicants whoseinterviews disclosed information about unionsympathiesor connections since it is undisputedthat all the applicantsinterviewedby Lucaswere hired.Moreover,Lucas, whileconducting these interviews,may have secretly harboredsome motivation proscribed by the Act, the evidence doesnot establish that such coercive interrogation during theinterviews themselvesactually tookplace.Accordingly, Icannot conclude that either Bowden or Lucas interrogatedjob applicants during the prehire interviews in violation ofthe Act.1.Letter andMemorandumdated March 31, 1975After Swier's discharge on January 15, 1975, Respondentoffered to reemploy her. This offer was made in a letterdated March 31, 1975, from R. Herbert Bowden to Swier.The letter reads:We are, by this letter, offering you reinstatement toyour former position without loss of benefits of anykind because of the terminationof youremploymenton January 15, 1975. We are taking this action, notbecause your discharge was not legally justified forreasons I will mention later,but because in reviewingyour work record, we feel that you should be givenanother chance to demonstrate that you can be a loyalemployee.So long as the employees on our line do their work, Ihave no objection to what they talk about, with oneexception. They can talk "union," they can talk "fam-ily," they can talk about anything else they want, butthey cannot talk against the company, because thatconstitutes disloyalty.We do not, and will not, toleratedisloyalty among our employees. As far as we are con-cerned,it is now and will always be a legitimategrounds for discharge.If you are dissatisfied with the way the company oper-ates,we are perfectly willing to listen to you at anytime.If your complaint is legitimate,we will try to dosomething about it. However, we are not going to tol-erate a situation whereby you continually criticizeand "knock"the company'sprograms,employmentpractices, etc. to other employees. We will not tolerateyou doing it publicly where it might affect our custom-er relations.I'm not trying to infer that you are required to praiseus nor am I trying to infer that you have to be happy.Iam stating, specifically, that you can't be critical ofus in front of other employees, which you did continu-ously in the past, nor in any public place where itmight create an adverse reaction among our custom-ers. This is the only prohibition covering your speechinsofar asyour relationship with the company is con-cerned.Iwill expect you to report for work on or before April7, 1975.If, for some legitimate reason you cannot getback before that time, you should call me, personally,and explain what the reason is.As noted below in connection with the matter of Swier'sdischarge,it ismy conclusion that Swier was dischargedfor engaging in protected concerted activities.The importof the above letter is to the effect that while she is being SENCORE,INC.119given another chance,it is conditioned upon her demon-stration that she can bea "loyal employee." Sucha precon-dition is unlawfully coercive inasmuchas the activitywhichthe Respondent characterizesin the letter as "disloy-alty" has been found to be protected concerted activity.Accordingly,I conclude that such restrictions on 'Swier'sactivities,as outlinedin the letter,constitute,in essence, athreat ofdischarge for engagingin protectedconcerted ac-tivity under the Act.2.MemorandumofMarch 31, 1975The text of paragraph 2 of thismemorandumto produc-tion employees from Herbert Bowden reads:2. Someof you havegottenthe word about three la-dies thatwere dismissed becausewe considered themin open defianceof our company policy and our direc-tion.We were ruledagainstby the National LaborRelations Board.We haveno gripesbecause the La-bor Board has ruled inour favor most every time inthe past.But, we do not considerthisjustice and areappealing the findings.We have toldone of the ladiesthat exhibiteddissatisfactionwithSencore that wewould take her backif shecouldtell us that she washappyhere.We don'tunderstandwhy she shouldwant to comeback if itis sobad. If we have to pay herbackwages, I canonly say that both you and I pay forthis as it comes outof company profits and profitsharing. I don't know when weare goingto learn thatyou and Isink or swim together and that dissentiononly serves outsidersand subtracts from your piece ofthe action and mine.As noted above,the instantunfair laborpractice com-plaint issued on March28, 1975. This representeda findingby the National LaborRelationsBoard thatRespondenthad violatedSection 8(a)(1) and(3) of the Act. Respon-dent,by thisletter,is representing to itsemployees that if itis required to reimburse Swier because of its discriminationagainst her, the employees will suffer financialloss to theextent that profits andthe employee profit-sharing planwould bereduced to some extentby suchreimbursement.The General Counsel contends that noticerepresents anattemptby theRespondentto induce its employees tomake the working conditionsof the discriminatees un-pleasant shouldthey continueto press for their remedies ofreinstatementand backpay.I do not agree. In my opinion,such a representation is not unlawful.It is accurate, eventhoughitmay bea somewhat unfortunatereality, thatmoneys expended to reimburse discriminateesmay affectcompanyprofits.While this maybe an unpleasantprospectfor the employees,it is an accurate evaluation,and theexpressionthereofto employees is not unlawful.General Counselalso alleges the memorandum was tan-tamount to informing its employeesthat an employeewould be rehiredif said employeewould forsakeengagingin concertedprotectedactivitiesfor and on behalf of theUnion.In these circumstances,where(1) an unfair laborpracticecomplaint has issued,and (2)Respondent,by let-ter to thealleged discriminatee3 dayslater has set outillegal conditions for her reemployment, a message tanta-mount to advising employees that the allegeddiscriminatee's reemployment would be contingent upongiving up a lawful right to engage in protected concertedactivity is coercive.Such a communication to employees Iconclude violates Section 8(a)(1) of the Act.a.Phyllis Swier 4As noted earlier,the most recent organizationaleffort bythe Respondent began in January 1975, some 1 year afterthe prior organizationaldrive.Swier was a part of the morerecent effort,both in contacting the Union and communi-cating with employees.She attended all the union meetingsand as a member of the in-plant committee spoke to otheremployees trying to induce them to attend union meetings.In January 1975 the Respondent granted a wage in-crease.The employees, through acommittee,were to makesuggestions concerning the amount of the increase. OnJanuary 10, 1975,Swier made certain computations of herown in determiningwhat she feltthe amount of the raisewould be. Her calculations resulted in a greater amountthan the actual amount of the wage increase.During theday on January 10, 1975, Swier showed and explained hercomputations to several of the employees,notably at lunchtime.Toward the end of the day, Roger Swier came uponPhyllis Swier talking to other employees about the raiseand her computations.Roger Swier testified that he askedher to explain what she was saying.He testified,"I didn'tfully understand what she was saying other than that theyshould have gotten a forty cent an hour raise"and that theexplanation she was giving was more of a complaint thanan explanation.Roger Swier was concerned as he states,"Because they were all new employees we didn't feel thatthey should be more or less brainwashed by any of theolder employees as.a downgrading of the company."On the following day Roger Swier brought the matter tothe attention of Buddi.Buddi in turn advised Esther Bow-den and on January 15,Bowden called Phyllis Swier intoher office.Bowden asked her what her concern was aboutthe raise.While Esther Bowden did not fully understandthe explanation,Swier indicated to Bowden that the Re-spondent was possibly not giving the raise they shouldhave given.Swier also expressed some dissatisfaction withthe profit-sharing plan. The conversation terminated withBowden stating". . . ,I told her that I would talk to Barry[Buddi]since he had brought this up and again my concernabout new girls being put on and being faced with this andI told her at that time that I would talk with Barry andmake a recommendation and, then,either he or I would getback to her."After consulting Buddi,Bowden fired Swierin a telephone conversation that same evening. Bowdentestified that Swier was discharged because of her dissatis-faction and comments to other people about her dissatis-faction,particularly the effect it might have on new em-ployees.On March 31, 1975, Respondent by letter from R. Her-bert Bowden offered to reemploy Swier,and pursuant tothis offer Swier was reemployed and was so employed by4 Phyllis Swier is married to Roger Swier's first cousin. 120DECISIONSOF NATIONAL LABOR RELATIONS BOARDthe Respondent at the timeof theinstant hearing.It is the Respondent's contentionthat Swier was dis-charged because she wasdisloyal, disloyalty taking theform of criticizingRespondent's wage policies in conversa-tion with other employeesand that such disloyal conduct isjustificationfor herdischarge.In examiningthe facts, itappears that Swierhad computed what she conceived to bethe properamount of a wage increase.Thiswas an amountmore than the actual wage raise.She communicated toother employees her computations and feelingsabout theraise and in a conversationwith Esther Bowden was crit-ical of both the amountof theraiseand further expressedcertain reservationsabout the Company's profit-sharingplan. Based on these events and becauseof her fear thatSwierwould voicethese sentimentsto other employees, es-peciallyto newer employees,Swier was discharged. Onthese facts,I conclude that Swier's activityin connectionwiththe wage increase was aprivilegedexpression consti-tuting protectedconcerted activity, and hence was privi-leged under the strictures of Section8(a)(l) of the Act. Inthese circumstancesI conclude that her discharge violatedSection 8(axl) of the Act 5b. Arlene HighstromArlene Highstrom,an inspector,was employed by Re-spondentin 1969 and had been employedas aninspectorfor about the last 4years of her employment.She was apart of theoriginal organizationaleffort in January 1974,attending all four or. five union meetings.These meetingswere also attendedby JamesStalzer and RogerSwier. Sheacted as a union observerfor the Union at the representa-tion election on March5, 1974.Stalzer testifiedthat basedon his observations at these meetings,Highstrom wasamong the four most activeon behalf of the Union.Stalzerand Swier were both line foremen at the timeof thesemeetingsin 1974.In January 1975, itcame to Stalzer's attentionfrom con-versations he overheard among lineproduction employeesthat another organizationaleffortmightbe underway.During the first and second weeksof January 1975 hequestioned certain employees in this regard,which I haveaboveconcludedconstituted 8(axl) violations.Both Stal-zer and Swiershowed a livelyinterest in therenewed orga-nizational effort.Lucas testified that within 2 to 4 weeks ofthe time that he wasemployed on November 4, 1974, Stal-zer and Swiertold him how they had squelchedthe lastunion effort.In a conversationwith Stalzer and Swier inearlyDecember, Lucaswas advisedthat Highstrom wasone of the two union"ringleaders."At one time, about aweek before Christmas 1974, Stalzer advised Lucas thatthere was unionactivityon the lineand that they shouldstay on theline andtry to pick up anything they couldhear.Itwas at thistime thatStalzer,indiscussingHighstrom's need forsurgery,stated thathe hoped shewouldask fora leaveof absencefor the surgery, whichthey could disapprove, presumably forcing her to quit her5Because of this finding I find it unnecessary to pass on the issue ofwhether or not Swier's discharge may also have violated Sec.8(a)(3) of theAct.employment,without the necessity of Respondent firingher and causing a ruckus among the employees.6 Lucasalso testified that in early January 1975, R. Herbert Bow-den, Swier,Stalzer,and himself were discussingthe Union,at which time Bowden stated,"that in this day and agewith the economy the way it is and companies falling bythe wayside left and right, we are staying ahead of thegameand we [don't] have to let anybody slow us down ifwe have any troublemakers, let's get rid of them."On August 12, 1974, Stalzer had orally warned High-strom for leaving her work position without permission anda written account thereof was placed in her personnel file.In the fall of 1974, Highstrom was given a second warning.This was a written warning for poor workmanship and notcatching production errors in certain work units.The third incident occurred on January 20, 1975, the dayof her discharge. On this date, Highstrom had requested toleave work early. Shortly before she was scheduled to leaveshe recalled that she owed another employee for some eggsthat she had previously purchased. Thereupon she left herline for some 3 or 4 minutes, paid the employee, and re-turned to her line. When she returned she was called byStalzer into his office. Stalzer states that after conferringwith Buddi, he advised her that since she was off her lineon a matter not related to valid company business, that hewould have to issue her a warning.Further,that since itwas her third warning she was being terminated.With respect to employees leaving their positions on theproduction line, Phyllis Swier testified that the selling ofmerchandise on company time and property involvingtemporary removal from an employee's work station was acommon practice among the employees and that RogerSwier had sold jewelry to supervisors and production lineemployees on company time.Respondent takes the position that Highstrom was dis-charged pursuant to one of the company's written ruleswhich provides:WARNING SLIPS: Should it be necessary to issue warningsto an employee for basic misconduct, the first warningwill be verbal, (and a note placed in the personnel file)and the second in writing and the third warning willalso be in writing but will usually be accompanied bya dismissalnotice.However, it appears that this rule was not applied univer-sally since when Swier was discharged she had not receivedany prior warnings at all and Krumback's personnel file,on the other hand, contained four notations of work-relat-ed difficulties. Neither does the rule itself make dischargemandatory.However, and apart from any disparate application ofthe rule, it is my opinion that the egg purchase incidentwhich lead to her discharge was a pretext to conceal thereal and illegal motivation for her discharge. In this con-nection, I note that the infraction, a 2- or 3-minute depar-6Respondent contends that since Stalzer was in Custer,South Dakota,some 400 miles distant,from Sunday, December 1, 1974, until Friday, De-cember 20,1974, that Lucas' testimony about conversations with Stalzerduring this period should not be credited. However, since Lucas did nottestifywith precision about the dates, only approximating them, I find nosufficient basis to warrant discrediting Lucas on those grounds, and I credithim concerning his conversations with Stalzer and Swier. SENCORE, INC.121ture from the employee's work station, was not only incon-sequential,but apparently rather a common practiceamong employees and supervisors.Discharge of an em-ployee with over 5 years of apparently satisfactory servicefor such a trivial matter strains credulity, even consideringher two prior warnings.Additionally, there is direct evidence that Highstrom'sdischarge was illegally motivated. In this regard, I con-clude that Highstrom was a most active union adherentand that the Company was aware of this. Moreover, basedupon the evidence noted above, it is apparent that Respon-dent was anxious about the January 1975 organizationalthreat and intended to rid itself of "troublemakers." Takenin context, I conclude that the "troublemaker" referenceincluded union activists, which certainly included High-strom. In summary, the record herein is sufficient to sup-port the conclusion that Highstrom was discharged not forany infraction of company rules, but because of her activi-ty on behalf of the Charging Party.c.Betty KrumbackBetty Krumback was employed by the Respondent ashead riveter.? As part of her job she was required to makejob assignments to other riveters.Leona Sallie was one ofthese riveters.It is uncontestedthat badpersonal relationshad developed over the past year between Krumback andSallie which the General Counsel attributes to the fact thatSallie did not favor the Union. In any event, the animositymanifested itself in what appears to be Krumback's unfairtreatment of Sallie. These problems are outlined in fourmemoranda contained in Krumback's personnel file (Resp.Exhs. 1, 2, 3, and 4). The incident which triggeredKrumback's discharge occurred on January 14, 1975.On this day, Lucas spoke to LeonaSallie,who com-plained to him that she was being given all of the bad jobsand machines because Krumback did not like her. Lucascalled in Krumback who denied the allegations. They dis-cussed Sallie's particular grievance which was essentiallythatKrumback had that day failed to properly adjustSallie's riveting machine, with the result that she could notmake the rates. Krumback denied this. Lucas' testimonyconfirmed his affidavit stating, "After I talked to both girlsI decided that Leona's story was more logical." Lucas con-ferred with Buddi, who agreed that she should be dismissedsince this was her third warning and thereupon Lucas dis-charged her.General Counsel concedes the longstanding feud be-tween Sallie and Krumback but contends that it was will-fully perpetrated by the Respondent who seized upon it asa pretext to discharge Krumback when the union activityrecommenced in January 1975. I do not agree.The animosity between Krumback and Sallie was one oflongstanding and the history of it, according to the crediblerecord and documentary evidence favors the conclusionthat Krumback was in fact treating Sallie unfairly. Lucasafter hearing both sides reached the same conclusion on7While the job title wouldseem to suggestthat Krumbackwas asupervi-sor, the parties stipulated that neither Krumback, Highstrom,or Swier weresupervisors within the meaning of Section2(11) of the Act.January 14, 1975, in determining that Sallie's version wasmore "logical." I credit Lucas. It is corroborated by othertestimony and documentary evidence, notably the memo-randa contained in Krumback's personnel file. Further, itwas Lucas who decided to discharge her and the basis ofthis decision was his conviction that a proper disposition ofthe conflict would be the termination of Krumback. Increditing Lucas, a concededly "bitter" exemployee, I notethat he was called as a witness by the General Counsel andhad no apparent reason to fabricate as to the basis of hisdecision to discharge Krumback. Accordingly, I concludethat Respondent did not violate Section 8(a)(3) of the Actin discharging Krumback and I shall recommend the dis-missal of that portion of the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent as set forth in sectionIII, above,, occurring in connection with the Respondent'soperation described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructingcommerce andthe free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of theAct.I have found that Respondent discharged Phyllis Swierand Arlene Highstrom for reasons which offended the pro-visions of Section 8(a)(1) and (3) of the Act. I shall there-fore recommend that Respondent make them whole forany loss of pay which they may have suffered as a result ofthe discrimination practiced against them. The backpayprovided for herein shall be computed in accordance withthe Board's formula set forth in F.W.Woolworth Compa-ny,90 NLRB 289 (1950), with interest thereon at the rate of6 percent per annum, computed as described inIsis Plumb-ing & Heating Co.,138 NLRB 716 (1962).Upon the basis of the foregoing findings of fact and con-clusions, and upon the entire record in this case, I herebymake the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the meaningof Section 2(5) of the Act.3.By interfering with, restraining, and coercing employ-ees in the exercise of the rights guaranteed in Section 7 ofthe Act, Respondent has engaged in and is engaging inunfair labor practices proscribed by Section 8(a)(1) of theAct.4.By discharging Phyllis Swier and Arlene Highstrom,thereby discriminating in regard to their hire and tenure of 122DECISIONSOF NATIONAL LABOR RELATIONS BOARDemployment, in order to discourage membership in theUnion,the Respondent has engaged in and is engaging inunfair labor practiceswithin themeaningof Section 2(6)and (7) of the Act.Upon the foregoing findingsof fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theNationalLaborRelationsAct, asamended, I hereby issuethe following recommended:ORDER'Respondent,Sencore,Inc., its officers,agents,succes-sors, and assigns, shall:1.Cease anddesist from:(a) Interrogating,intimidating, or coercing employees inorderto discouragemembershipin and activitieson behalfof InternationalBrotherhood of Electrical Workers LocalUnion No. 426, AFL-CIO, or any other labor organiza-tion.(b)Discharging employees, therebydiscriminating in re-gard to their hire and tenureof employment, in order todiscourage membership in InternationalBrotherhood ofElectricalWorkersLocal Union No. 426, AFL-CIO, orany otherlabor organization.(c)Discharging employees, therebydiscriminating in re-gard to their hire and tenureof employmentto discourageengaging in protectedconcerted activity under Section8(axl) of the Act.(d) In anyother manner interferingwith,restraining, orcoercing employees in the exerciseof their rightsguaran-teed in Section7 of the Act.e In the event no exceptionsare filed as provided by Sec. 102.46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommendedOrder herein shall, as provided in Sec.102.48 of the Rulesand Regulations,be adopted by the Board and becomeits findings,conclusions,and Order, and all objections thereto shall bedeemed waived for all purposes.2.Take the following affirmative action which I find isnecessary to effectuate the policies of the Act:(a)Offer to Phyllis Swier and Arlene Highstrom imme-diate and full reinstatement to their former jobs 9 or, if theyno longer exist, to substantially equivalent jobs and makethem whole for any loss of pay which they may have suf-fered as a result of the discrimination practiced againstthem, in the manner set forth in the section of this Decisionentitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security records and reports, and allother records necessary to analyze the amounts of backpaydue herein.(c)Post at its facility in Sioux Falls, South Dakota, cop-ies of the attached notice marked "Appendix." 10 Copies ofthe notice on forms to be provided by the Regional Direc-tor for Region 18, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 18, in writ-ing, within 20 days from the date of this Order what stepshave been taken to comply herewith.IT IS FURTHER ORDERED that the complaint herein be dis-missed insofar as it alleges violations of Section 8(a)(3) ofthe Act with respect to Krumback and of Section 8(a)(1) ofthe Act other than as specifically found herein.9 The orderherein is obviouslyinapplicableto Swier to the extent thatcompliance as to reinstatementmay alreadyhave beenachieved by herreemploymentinApril 1975.10 In the eventthatthe Board'sOrder isenforcedby a Judgment of aUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrder of theNationalLaborRelations Board"shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcingan Order ofthe NationalLabor Relations Board."